Citation Nr: 0723705	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) non 
service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served with the Regular Philippine Army from 
November 1941 to December 1941 and from May 1945 to March 
1946.  The veteran died in August 1977.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (RO) in June 2004.

Procedural history

In June 2004, the RO advised the appellant that she was not 
eligible for non service-connected death pension benefits.  
The appellant perfected an appeal of that denial.

Issues not on appeal

In a June 2004 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In June 
2004, the RO also denied entitlement to accrued benefits.  To 
the Board's knowledge, the appellant did not disagree with 
those determinations.  Those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Those issues will not be addressed any further.

FINDING OF FACT

The veteran had active service with the Regular Philippine 
Army from November 1941 to December 1941 and from May 1945 to 
March 1946.

CONCLUSION OF LAW

The veteran did not have qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.40 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she should be awarded VA non-
service-connected death pension benefits.  The sole question 
before the Board is whether the appellant meets the threshold 
eligibility requirements established by statute for a non-
service-connected death pension.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Similarly, VA's General Counsel has held that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOGCPREC 5-2004.    

This case deals with the issue of whether the appellant meets 
the threshold eligibility requirements established by statute 
for a non-service-connected pension.  The pertinent facts in 
this case are not in dispute; application of pertinent 
provisions of the law and regulations will determine the 
outcome.  The Board finds that no amount of additional 
evidentiary development would change the outcome of this 
case, and therefore the provisions of the VCAA are not 
applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant engaged the services of a 
representative, who presented written argument on her behalf; 
was provided with ample opportunity to submit evidence and 
argument in support of her claim; and was given the 
opportunity to present testimony at a personal hearing if she 
so desired.  The appellant has not requested a hearing before 
the Board.  



Pertinent law and regulations

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  Relevant to this case, the requirements 
of law include that a veteran must have served in active, 
military, naval or air service for ninety days or more during 
a period of war.  
See 38 U.S.C.A. §§ 1521(j), 1541 (West 2002); 38 C.F.R. § 
3.3(b) (2006); see also Dilles v. Brown, 5 Vet. App. 88, 89-
90 (1993) and cases cited therein.

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to encompass the following periods: from April 21, 
1898 to July 4, 1902 (the Spanish-American War); from May 9, 
1916 to April 5, 1917 (the Mexican border period); from April 
6, 1917 to November 11, 1918 (World War I); December 7, 1941 
to December 31, 1946 (World War II); June 27, 1950 to January 
31, 1955 (the Korean conflict); February 28, 1961 to May 7, 
1975 for veterans serving in Vietnam, and from August 5, 1964 
to May 7, 1975 for all other veterans (the Vietnam era); and 
from August 2, 1990 and ending on a date yet to be prescribed 
(the Persian Gulf War).  38 C.F.R. § 3.2 (2006).

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces except benefits under the 
following:

(1) contracts of National Service Life Insurance entered into 
before February 18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 (a)), and 23 of title 
38.

38 U.S.C.A. § 107(a).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2006); see also 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

A claim for non-service-connected pension benefits by a 
claimant whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Analysis

In this case, as shown in official records, the veteran had 
active service with the Regular Philippine Army from November 
1941 to December 1941 and from May 1945 to March 1946.  

The Board first acknowledges and recognizes that the evidence 
does establish that the veteran served and contributed to the 
U.S. Armed Forces through his active service in the Regular 
Philippine Army.  However, although the spouses of such 
veterans are eligible to receive compensation for a service-
connected death (Title 38, Chapter 13), this appellant is not 
eligible to receive a pension for a non service-connected 
death or disability (Title 38, Chapter 15).  The law is clear 
on that point.

To the extent that the appellant claims that the veteran had 
guerrilla service because she alleges that he had continuous 
service from November 1941 to November 1945, the Board is 
bound by the service department's determination that the 
veteran only had active service from November 1941 to 
December 1941 and from May 1945 to March 1946.  See Duro, 2 
Vet. App. at 532.  In any event, even if the veteran had 
recognized guerrilla service, the appellant still would not 
be eligible to receive a non service-connected death pension 
(Title 38, Chapter 15).

It appears that the appellant is raising an argument couched 
in equity.  Specifically, the appellant seems to be arguing 
that she has no other sources of income.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  

In sum, the Board concludes that the veteran did not have the 
requisite service during a period of war which would form a 
basis for the appellant's eligibility for VA pension 
benefits.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  See Sabonis, supra.




ORDER

Entitlement to non-service-connected death pension benefits 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


